The judgment should be affirmed. Clearly, Clausen was a "workman" under the workmen's compensation act. He was either an employee of the county or he was working under a contract. In either case, he was under the act. Whether he was paid in money or money's worth is not material; whether paid in wood or in cash did not change the relationship. See Garney v. Department ofLabor  Industries, 180 Wash. 645, 41 P.2d 400; Fitzgeraldv. Department of Labor  Industries, 181 Wash. 325,42 P.2d 805, and Blake v. Department of Labor  Industries, 196 Wash. 681,84 P.2d 365.
If Clausen were an independent contractor, he was entitled to the benefits of the workmen's compensation act as interpreted by us in Norman v. Department of Labor  Industries, 10 Wash. 2d 180,  116 P.2d 360, and Haller v. Department of Labor Industries, 13 Wash. 2d 164, 124 P.2d 559. I reiterate that whether Clausen, at the time of his death, was an employee of Spokane county or whether he was an independent contractor is not material; in either event, he was entitled to the benefits of the workmen's compensation act. *Page 75